Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2018-0033525, filed on 03-22-2018.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).
The disclosure is objected to because of the following informalities: 
On page 8, paragraph 0033, “reserve engineering” likely should be “reverse engineering”.
On page 10, paragraph 0038, the use of “and, thus,” is superfluous; only “and” or “thus” is needed. 
On page 10, paragraph 0040, “each of frames” should be “each of the frames”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
a block unit, 
a field division frame generation unit and 
a boundary determining unit from claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the specification, 
a block unit, a field division frame generation unit, and a boundary determining unit will be interpreted to be computer readable mediums/programs to be executed on a computer, as shown in paragraph 0081.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea accomplishable by mental processes without significantly more. The claims recite the abstract idea of collecting and analyzing information, which is analogous to mental work. This judicial exception is not integrated into a practical application and the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims are directed to a method (claims 1-9) and an apparatus (claims 10-13). Claims 1-9 recite an abstract idea of collecting CAN data stream and organizing it, without reciting any additional limitations to develop or advance the abstract idea further. Claims 10-13 recite additional elements 
Claims 1-13 do not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, Claims 1-13 do not amount to significantly more than the judicial exception.
Using similar reasoning to above, Claims 1-13 do not add any significant structure or elements that qualify as significantly more, and instead merely further detail/define aspects of the abstract idea, including YYY, and thus do not further integrate the abstract idea into a practical application.
Therefore, Claims 1-13 are not patent eligible under 35 U.S.C 101.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Markovitz (Field Classification, modeling and anomaly detection in unknown CAN bus networks, from the IDS).
Regarding claim 1, Markovitz teaches;
A method for dividing a field boundary of a CAN trace, comprising: 
collecting a CAN trace of a CAN bus (taught as receiving a trace of 64 bit messages, section 3.3); 
dividing the CAN trace into multiple blocks including multiple frames of the CAN trace (taught as splitting into fields, section 3.3, phase 1 Split into Fields); 
performing first static field division to each of the multiple blocks (taught as determining the field type such as between constant, multi-value [variable], and sensor/counter data, section 3.3, phase 3 type and score); and 
dividing a final field boundary of the CAN trace by performing second static field division based on the result of the first static field division (taught as choosing the fields with the best fit, section 3.3, phase 4 choose fields).  
While dividing the field boundary is not explicitly taught, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that sorting and segmenting a field as taught by Markovitz naturally extends into division. The act of finding the field with the best fit iteratively until no candidates remain is effectively splitting up/dividing the fields multiple times as a way to organize and analyze the trace.

Regarding claim 2, Markovitz teaches;
The method for dividing a field boundary of a CAN trace of Claim 1 (see claim 1 rejection), wherein the performing of the first static field division includes generating a first field division frame by performing the first static field division to each of frames having the same ID value [interpreted to be a priority, as defined in the specification paragraph 0037] among frames included in each of the multiple blocks (taught as splitting and classifying the 64 bit messages with the same message ID, section 3.3).  

Regarding claim 3, Markovitz teaches;
The method for dividing a field boundary of a CAN trace of Claim 2 (see claim 2 rejection), wherein the dividing of the final field boundary of the CAN trace includes: 
performing the second static field division to the first field division frame for the same ID value (taught as choosing the best fit fields, section 3.3 phase 4 choose fields); and 
generating a second field division frame for each predetermined sensitivity based on the result of the second static field division (taught as further choosing candidates with the highest priority, section 3.3 phase 4 choose fields).  

Regarding claim 5, Markovitz teaches;
The method for dividing a field boundary of a CAN trace of Claim 1 (see claim 1 rejection), wherein each of the multiple blocks includes a predetermined number of multiple consecutive frames in the CAN trace (taught as inspecting blocks in groups of 8 bits, section 3.2).  

Regarding claim 6, Markovitz teaches;
The method for dividing a field boundary of a CAN trace of Claim 1 (see claim 1 rejection), wherein the first static field division is performed to divide each of the multiple blocks into a constant field having the same fixed value with respect to the same bit streams of each frame included in the block and a variable field having at least one different value between the same bit streams of each frame included in the block (taught as splitting the block into fields, where fields are split into constant, variable, and sensor/counter groups, section 3.3).  

Regarding claim 8, Markovitz teaches;
The method for dividing a field boundary of a CAN trace of Claim 7 (see claim 7 rejection), wherein in the dividing of the field boundary, the presence or absence of a field boundary of the second field division frame is sequentially determined from the lowest bit stream of the second field division frame (taught as iterating through the field candidates and using the leftmost-bit as a starting point, section 3.3), and if a ratio of the number (u) of blocks including a variable field in a bit stream of the first field division frame for the same ID value and the number (k) of the blocks exceeds a predetermined threshold value, the bit stream including the variable field is determined as the field boundary (taught as using a best fit based on a score to determine the field boundaries; while not explicitly defined as a ratio, the score is defined as a function of field length and containing multi-values, section 3.3 phase 3).  

Regarding claim 9, Markovitz teaches;
The method for dividing a field boundary of a CAN trace of Claim 8 (see claim 8 rejection), wherein if a length of a constant field prior to the bit stream determined as the field boundary is equal to or smaller than a predetermined length (Tm), the bit stream determined as the field boundary and a bit stream of the constant field are merged in the generating of the second field division frame (taught as eliminating candidates with less than a minimum length for the multi value blocks, section 3.3 phase 3 procedure type and score; while not defining one explicitly for the constant values, one of ordinary skill in the art would think to implement a length minimum in choosing fields to help segment the data. For example, it would not make much sense to have a field length of 1 bit, as that would not improve the processing of the data).  

Regarding claim 10, Markovitz teaches;
A device for dividing a field boundary of a CAN trace (taught as an anomaly detection device, abstract), comprising: 
a block unit that collects a CAN trace of a CAN bus and divides the CAN trace into multiple blocks including multiple frames of the CAN trace (taught as the program to split the trace into fields, section 3.3 phase 1); 
a field division frame generation unit that performs first static field division to each of frames having the same ID value among frames included in each of the multiple blocks (taught as the program to determine the field type such as between constant, multi-value [variable], and sensor/counter data, section 3.3, phase 3 type and score) ; and 
a boundary determining unit that divides a final field boundary of the CAN trace by performing second static field division based on the result of the first static field division (taught as the program for choosing the fields with the best fit, section 3.3, phase 4 choose fields).  
While dividing the field boundary is not explicitly taught, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that sorting and segmenting a field as taught by Markovitz naturally extends into division. The act of finding the field with the best fit iteratively until no candidates remain is effectively splitting up/dividing the fields multiple times as a way to organize and analyze the trace.

Regarding claim 12, Markovitz teaches;
The device for dividing a field boundary of a CAN trace of Claim 10 (see claim 10 rejection), wherein the first static field division is performed to divide each of the multiple blocks into a constant field having the same fixed value with respect to the same bit streams of each frame included in the block and a variable field having at least one different value between the same bit streams of each frame included in the block (taught as splitting the block into fields, where fields are split into constant, variable, and sensor/counter groups, section 3.3).  

Claim 4, 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Markovitz (Field Classification, modeling and anomaly detection in unknown CAN bus networks, from the IDS), and further in view of Bridges (US20200228322A1).
Regarding claim 4, Markovitz teaches;
The method for dividing a field boundary of a CAN trace of Claim 3 (see claim 3 rejection). However, Markovitz does not explicitly teach; wherein the generating of the second field division frame includes dividing a field boundary of the second field division frame based on the sensitivity (taught as ordering the divisions based on the candidate score, section 3.3 phase 4 choose fields).  
Bridges teaches; wherein the generating of the second field division frame includes dividing a field boundary of the second field division frame based on the sensitivity (taught as the predetermined field can be divided into a greater or lesser number of Snip-Its depending on the sensitivity of the information, paragraph 0054).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider dividing based on the sensitivity as taught by Bridges in the method taught by Markovitz in order to improve the division of the trace. As taught by Bridges, more sensitive information can be divided into a greater number of components (paragraph 0054), which would increase the effective resolution and analysis of the trace relative to less sensitive information.

Regarding claim 7, Markovitz as modified by Bridges teaches;
The method for dividing a field boundary of a CAN trace of Claim 4 (see claim 4 rejection). Markovitz further teaches; wherein the performing of the second static field division is performed to divide each of the first field division frame into a constant field having the same fixed value with respect to the same bit streams of each first field division frame and a variable field having at least one different value between the same bit streams of each first field division frame (taught as further choosing candidates with the highest priority, where constants have the highest priority, section 3.3 phase 4 choose fields).    

Regarding claim 11, Markovitz teaches;
The device for dividing a field boundary of a CAN trace of Claim 10 (see claim 10 rejection). However, Markovitz does not explicitly teach; wherein the boundary determining unit performs the second static field division to the first field division frame for the same ID value, generates a second field division frame for each predetermined sensitivity based on the result of the second static field division, and divides a field boundary of the second field division frame based on the sensitivity.  
Bridges teaches; wherein the generating of the second field division frame includes dividing a field boundary of the second field division frame based on the sensitivity (taught as the predetermined field can be divided into a greater or lesser number of Snip-Its depending on the sensitivity of the information, paragraph 0054).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider dividing based on the sensitivity as taught by Bridges in the system taught by Markovitz in order to improve the division of the trace. As taught by Bridges, “more sensitive information can be divided into a greater number of Snip-Its [components, paragraph 0015] than less sensitive information” (paragraph 0054), which would increase the effective resolution and analysis of the trace. Additionally, Markovitz does teach modifying the length (which impacts the number of segments/frames) based on the systems capabilities as defining a usable range of lengths based on a minimum and a maximum length for multi values (section 3.3 phase 3 procedure type and score).

Regarding claim 13, Markovitz teaches;
The device for dividing a field boundary of a CAN trace of Claim 11 (see claim 11 rejection), wherein the boundary determining unit sequentially determines the presence or absence of a field boundary of the second field division frame from the lowest bit stream of the second field division frame, and if a ratio of the number (u) of blocks including a variable field in a bit stream of the first field division frame for the same ID value and the number (k) of the blocks exceeds a predetermined threshold value, the boundary determining unit determines the bit stream including the variable field as the field boundary (taught as using a best fit based on a score to determine the field boundaries; while not explicitly defined as a ratio, the score is defined as a function of field length and containing multi-values, section 3.3 phase 3).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL ANFINRUD/               Examiner, Art Unit 3662                                                                                                                                                                                         
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662